      Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 1 of 7



 1   David P. Chiappetta, Bar No. 172099
     DChiappetta@perkinscoie.com
 2   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 3   San Francisco, CA 94105-3204
     Telephone: 415.344.7076
 4   Facsimile: 415.344.7050

 5   Attorneys for Non-Party
     Nintendo of America, Inc.
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12   EPIC GAMES, INC.,                          Case No. 4:20-CV-05640-YGR

13                        PLAINTIFF and         NON-PARTY NINTENDO OF AMERICA
                          COUNTER-              INC.’S ADMINISTRATIVE MOTION TO
14                        DEFENDANT,            SEAL PORTIONS OF DX-4075

15          V.

16   APPLE, INC.,

17                        DEFENDANT and
                          COUNTER-
18                        CLAIMANT.

19

20

21

22

23

24

25

26

27

28

              NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 2 of 7



 1          Non-party Nintendo of America Inc. (“NOA”) requests the sealing of portions of a

 2   document that Apple may submit to the Court as a trial exhibit. That document is designated DX-

 3   4075. Nintendo brings this motion pursuant to Civil Local Rules 7-11 and 79-5 and the October

 4   2, 2020 Stipulation Between Epic Games, Inc. and Apple Inc. and Protective Order (“Protective

 5   Order”) (Dkt. 112). The motion is accompanied by the Declaration of Steven Singer in Support

 6   of Non-Party Nintendo of America’s Administrative Motion to Seal Portions of DX-4075

 7   (“Singer Decl.”). Epic does not object to NOA’s sealing request. Apple has indicated it cannot

 8   say whether it will oppose.

 9          Civil Local Rule 79-5(b) allows sealing where a “document, or portions thereof, are

10   privileged, protectable as a trade secret or otherwise entitled to protection under the law.” Fed. R.

11   Civ. P. 26(c)(1)(G) provides a district court with broad discretion to protect “a trade secret or

12   other confidential research, development, or commercial information” from disclosure. A party

13   seeking to seal documents at trial must “articulate compelling reasons supported by specific

14   factual findings.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

15   2006). As described below, NOA’s sealing request meets this standard.

16          Moreover, NOA has submitted a redacted public version of DX-4075 and requests sealing

17   only Nintendo highly confidential information, leaving other portions of the document unsealed

18   and available to the public. NOA does not object to use of an unredacted version of DX-4075 at

19   trial if (i) monitors that allow public viewing of the document are shut off when the document is

20   displayed, (ii) the public audio stream of the proceedings is disabled when the document is

21   discussed, (iii) the information sought to be sealed is not revealed during the trial proceedings

22   through witness testimony or otherwise, and (iv) only the redacted version of DX-4075 is made

23   available in the public record.

24          NOA, which is a non-party to this case, produced the document designated DX-4075 to

25   the parties in response to their document subpoenas. DX-4075 is entitled “Nintendo Switch

26   Content License and Developer Agreement” (“CLDA”). This document is critical to Nintendo’s 1

27
            1
              NOA is a subsidiary of Nintendo Co., Ltd. (“NCL”), a Japanese corporation. (Singer
28   Decl. ¶ 1.) NCL has many other subsidiaries. (Id.) For purposes of this motion only, “Nintendo”
                                                   -1-
                NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 3 of 7



 1   efforts to compete for content developers. A developer must agree to the terms of the CLDA

 2   before it can create content for Nintendo’s Switch platform. Competition for developers is fierce.

 3   Many companies promote platforms that compete with the Switch and those firms, like Nintendo,

 4   seek to attract developers. Because the marketplace for developers is so competitive, the terms of

 5   Nintendo’s CLDA are tremendously important—the CLDA is a key contributor to Nintendo’s

 6   ability to attract and retain talented developers. In particular, the CLDA’s provisions differentiate

 7   Nintendo from its competitors and provide Nintendo with a competitive advantage. For instance,

 8   the CLDA includes highly confidential terms that offer a unique blend of benefits to developers.

 9   (Singer Decl. ¶¶ 6, 8-9.) The CLDA also describes Nintendo’s internally developed and highly

10   confidential combination of platform features that make the Switch appealing to developers. (Id.

11   ¶ 7.) Allowing competitors to access and use this highly confidential information would

12   significantly harm Nintendo’s business and competitiveness. (Id. ¶¶ 6-9, 11.) Together with this

13   motion, Nintendo submits redacted and unredacted (sealed) copies of DX-4075 as Exhibit 1.

14          Given the CLDA’s sensitivity, Nintendo treats the agreement as highly confidential and

15   proprietary. (Id. ¶ 5.) The CLDA is not publicly available. (Id.) Any content developer who

16   wishes to view the CLDA must apply for acceptance into Nintendo’s content developer program,

17   receive Nintendo’s approval after a selective review, and sign a non-disclosure agreement. (Id.)

18   Section 1.6 of the CLDA confirms that the agreement includes confidential information. That

19   provision describes that the CLDA’s terms and conditions are confidential and requires

20   developers to maintain that confidentiality. (Id.) Accordingly, NOA designated the document

21   “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” when producing it to the parties

22   under the applicable Protective Order.

23          Several portions of the CLDA that NOA seeks to have sealed reflect highly confidential

24   and competitively sensitive Nintendo business information, including

25              •   the tools and support that Nintendo provides to its content developers,
26

27
     refers to NCL and its subsidiaries, including NOA, even though NCL and its subsidiaries are
28   separate and distinct entities.
                                                     -2-
               NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 4 of 7



 1               •   the unique and proprietary combination of features that Nintendo’s content

 2                   platform provides to developers and users,

 3               •   business strategies relating to Nintendo’s relationship with content developers, and

 4               •   business strategy relating to Nintendo’s allocation of geographical responsibilities

 5                   to different corporate entities.

 6   (Id. ¶¶ 6-9, 11.)

 7           For each of these categories, public disclosure would allow a competitor to obtain and

 8   exploit highly sensitive information and cause serious competitive harm to Nintendo. For

 9   example, a competitor could copy the specific tools and support that Nintendo provides to

10   developers, allowing that competitor to compete more effectively for developers and reducing the

11   number of developers working on content for the Switch. (Id. ¶ 6.) Or a competitor could

12   reproduce for its own benefit the proprietary mix of platform features that Nintendo has

13   developed over decades to appeal to developers and users alike. That would undermine the

14   competitive advantage the combination of features supplies to Nintendo. (Id. ¶ 7.) Similarly,

15   Nintendo has refined its relationship with content developers for years to ensure that the

16   interaction benefits both Nintendo and the developers, as reflected in the terms of the CLDA. (Id.

17   ¶¶ 8-9.) If made public, a competitor could duplicate those business strategies to Nintendo’s

18   competitive detriment. (Id. ¶ 9.) Nintendo’s geographic allocations likewise divulge information

19   that a competitor could use to inflict competitive injury. (Id. ¶ 11.)

20           The risk of competitive harm to Nintendo merits sealing the highly confidential business

21   information described above. E.g., Century Aluminum Co. v. AGCS Marine Ins. Co., No. 11-CV-

22   02514-YGR, 2012 WL 13042825, at *2 (N.D. Cal. Aug. 10, 2012) (sealing confidential

23   information because “competitive harm may result” from public disclosure that would “reveal

24   confidential business information and strategies”); Koninklijke Philips N.V. v. Elec-Tech Int'l Co.,

25   No. 14-CV-02737-BLF, 2015 WL 581574, at *2-3 (N.D. Cal. Feb. 10, 2015) (sealing confidential

26   business information that could be used by competitors); Apple Inc. v. Samsung Elecs. Co., 727

27   F.3d 1214, 1228 (Fed. Cir. 2013) (finding disclosure of information that “competitors could not

28   obtain anywhere else” might result in competitive harm and should be sealed); XIFIN, Inc. v.
                                                    -3-
               NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 5 of 7



 1   Firefly Diagnostics, Inc., No. 317CV00742BENKSC, 2018 WL 1244781, at *2 (S.D. Cal. Mar. 9,

 2   2018) (sealing “commercially sensitive business information” reflected in a contract, including

 3   “proprietary protocols and processes”). Furthermore, none of the highly confidential business

 4   information that NOA seeks to have sealed for competitive reasons appears to be relevant to the

 5   claims and defenses at issue in the current case.

 6          Other portions of the CLDA that NOA seeks to have sealed describe highly confidential

 7   and sensitive information regarding Nintendo’s approach to information security and privacy.

 8   (Singer Decl. ¶ 10.) Nintendo carefully guards the confidentiality of this information because

 9   (1) if made public, it could enable bad actors to attempt to circumvent the protections and

10   compromise developer and user data; and (2) ensuring the privacy and security of its platform is

11   paramount in competing for both content developers and users. (Id.) The methods used by a

12   company to protect the security of its developers and users are highly confidential. For this

13   reason, courts have routinely sealed information that could be used to jeopardize data security.

14   E.g., In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2018 WL 3092256, at *2

15   (N.D. Cal. Mar. 16, 2018) (finding compelling reasons to seal information regarding

16   cybersecurity practices); Opperman v. Path, Inc., No. 13-CV-00453-JST, 2017 WL 1036652, at

17   *5 (N.D. Cal. Mar. 17, 2017) (sealing information that “could make it easier to compromise”

18   product security). Here again, none of the security information NOA seeks to have sealed

19   appears to be relevant to the issues in this case.

20          NOA’s sealing request is particularly strong because of the circumstances here. Non-

21   party NOA was drawn into this litigation because of the parties’ document subpoenas, not

22   through any actions of its own. In addition, Nintendo has no control over the proceedings or

23   whether and when the parties might seek to file its highly confidential information in the public

24   record. It would be unfair to publicly disclose Nintendo’s irrelevant highly confidential business

25   information reflected in the CLDA just because Apple may want to refer to other portions of the

26   document at trial. Further, Apple—as the party seeking to submit the document to the Court—

27   has not followed the procedure in Civil Local Rule 79-5(d) that requires a party submitting a

28   document to file a motion to seal. Instead, Apple puts that burden on non-party Nintendo, which
                                                    -4-
               NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 6 of 7



 1   would ordinarily simply submit a declaration under Civil Local Rule 79-5(e) to support the

 2   submitting party’s motion. What is more, Apple has refused to cooperate with Nintendo to avoid

 3   disclosure of its sensitive information by using stipulations with Epic or excerpting the CLDA.

 4   Nintendo has no choice but to seek sealing to protect its highly confidential business information.

 5          For the reasons explained above, NOA respectfully requests that the Court grant its

 6   motion to seal.

 7
     DATED: April 30, 2021                        s/David Chiappetta
 8                                                David P. Chiappetta, Bar No. 172099
                                                  DChiappetta@perkinscoie.com
 9
                                                  Attorneys for Non-Party
10                                                Nintendo of America Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
               NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
       Case 4:20-cv-05640-YGR Document 554 Filed 04/30/21 Page 7 of 7



 1                                        CERTIFICATE OF SERVICE

 2                  I hereby certify that on April 30, 2021, I electronically transmitted the attached

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of

 4   Electronic Filing to the CM/ECF registrants in this case.

 5

 6                                                 s/ David Chiappetta
                                                   Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -6-
              NON-PARTY NINTENDO OF AMERICA INC.’S ADMINISTRATIVE MOTION TO SEAL
